DETAILED ACTION
Status of Claims
1. 	This office action is in response to response filed 7/28/2022.
2. 	Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The concepts of sending verification request, performing claim verification, analyzing claim to assess accuracy, initiating fraud investigation is similar to obtaining and comparing intangible data (Cybersource); collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); voter verification (Voter Verified); tracking financial transactions to determine whether they exceed a pre-set spending limit (Intellectual Ventures v. Capital One); and collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group).  
See also Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta, (Fed. Cir. 2020) (“[v]erifying financial documents to reduce transactional fraud is a fundamental business practice that, without more, is not eligible for patent protection.”).  
See also Elec. Commc’n Techs., LLC v. ShoppersChoice.com, LLC, 958 F.3d 1178, 1181-82 (Fed. Cir. 2020) (purported security measures to increase security by enabling a first party to input authentication information, storing the authentication information, and providing the authentication information to a customer to authenticate a delivery notice was an abstract idea where the “authentication information” was described as any information recognizable to the party being contacted).
Hence, the independent claims fall under the abstract idea grouping of Certain Methods of Organizing Human Activity.  
The dependent claims merely limit the abstract idea to – types of data source, claim data, registration data, mobile app containing buttons to generate interfaces – which are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field -see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception -see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional element recited in the claims, beyond the abstract idea, is a computer system.  Based on Fig. 1 and Para [0064] of the Specification, the computer system consists of entirely generic components.  For example, Para [0064] of the Specification discloses:
Any claims herein which affirmatively require a computer, a computing device, an electronic device, a processor, a memory, storage, or similar computer-related elements, are intended to require such elements, and should not be interpreted as if such elements are not present in or required by such claims.
Hence, Examiner finds that any additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Indeed, nothing in the claims improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019).  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – sending verification request, performing claim verification, analyzing claim to assess accuracy, initiating fraud investigation – to be implemented on a generic processor. 
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.”).  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a generic processor to perform the steps of – sending verification request, performing claim verification, analyzing claim to assess accuracy, initiating fraud investigation – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of sending verification request, performing claim verification, analyzing claim to assess accuracy, initiating fraud investigation into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10
Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Becerra et al. (US 2010/0145734 A1).

Claim 1:
A computer-implemented method of verifying claim data, comprising 
receiving the claim data having a claim associated therewith from a data source, 
analyzing the claim to assess am accuracy thereof, 
(See Becerra: Para [0051] (“determines whether it has an insurance company or financial institution record that matches the information entered”)
sending a verification request to an insured associated with the claim requesting that the insured verify the accuracy of selected portions of the claim, 
(See Becerra: Para [0050] (“requesting key data from the claimant”); [0068] (“The claimant commits to the claim set up by clicking on a set-up confirmation button.”); [0217] (“The customer reviews the confirmation page summarizing this descriptive claims information 402 and submits the claim 402”)
receiving verification information from the insured in response to the verification request, programmatically assessing the verification information from the insured, 
(See Becerra: Para 
[0064] (“Once the claimant enters his existing claim/activation number, the system 10 displays the status of the claim.  The claimant then verifies the information and proceeds to the “risk assessment” phase 80 of the automated claim processing system of the present invention.”)
[0065] (“The claimant verifies information, such as the name of claimant/insured, address, phone number, email address, loss type selected, and date of loss entered during the entitlement phase 60.  During this phase, the claimant is prompted to select the type of communication for the system sending its adjudication decision concerning payment on the filed claim.”)
if the insured verifies the accuracy of the selected portions of the claim, programmatically updating a profile associated with the insured to include the verification information, and then programmatically sending authorization instructions regarding payment of the claim, and 
if the insured does not verify the accuracy one or more portions of the selected portions of the claim, then programmatically initiating a fraud investigation of the portions of the claim that are inaccurate.
(See Becerra: Para 
[0010] (“Of course, this validation process is very paper-intensive and requires follow up investigation by insurance company employees before a decision can be made whether to pay the claimant”)
[0112] (“Thus, if the customer-provided loss information corroborates the claim to satisfy the required confidence level, then the system proceeds to the decision point pursuant to the adjudication phase 100.  If the required confidence level is not met, then the system will proceed to search for successive corroborating data sources until AVV≧TCL for the claim”)

Claim 2:
wherein the data source is from an insurance data provider or a medical service provider.
(See Becerra: Para [0086])

Claim 3:
wherein the claim data comprises insurance data, insured data, and healthcare data.
(See Becerra: Para [0085] Table 4 (“Verify that a customer is taking a specific medication by accessing his/her prescription history.”)

Claim 4:
receiving registration data from the insured and storing the registration data in the profile.
(See Becerra: Para [0213])

Claim 5:
wherein the registration data comprises insured data including identification information, insurance data including at least one insurance company handling insurance for the insured, and login credentials including a user identification.
(See Becerra: Para [0222])

Claim 6:
during the fraud investigation, analyzing the claim data and the verification information to determine whether the claim is accurate and to determine whether fraudulent activity has occurred.
(See Becerra: Para [0220] (“determine whether, in fact, it was legitimate under the terms of the policy or contract, or whether it was fraudulent or erroneous”)

Claim 7:
reverifying the claim data with the insured so as to confirm that the verification information is accurate.
(See Becerra: Para [0150] (“This process applies data stored in database 278, including the various corroborating data sources, the specific assignment of particular corroborating data sources to verification of the claim”); [0167] (“Corroborative data sources:”); [0282] (“obtaining confirmation from a government agency that the individual is deceased”); [0288] (“The system generates an automated email confirmation of the doctor's visit and the customers claimed that they are disabled and unable to work and requests that the doctor respond immediately if the information provided is inaccurate”)

Claim 8:
auditing the claim based on the results of the fraud investigation.
(See Becerra: Para [0073])

Claim 9:
wherein the data source includes a medical service provider and an insurance company, further comprising, during the auditing step, verifying the claim data associated with the claim by contacting the service provider and the insurance company to determine the accuracy of the claim data.
(See Becerra: Para [0086] (“Confirm a customer’s physician and practice; potentially contact a physician.”); [0150] (“the various corroborating data sources, the specific assignment of particular corroborating data sources to verification of the claim”);  [0288] (“The system generates an automated email confirmation of the doctor's visit and the customers claimed that they are disabled and unable to work and requests that the doctor respond immediately if the information provided is inaccurate.”), 

Claims 10-15
Claims 10-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Becerra et al. (US 2010/0145734 A1) in view of Pourfallah et al. (US 2013/0030828 A1).

Claim 10:
Becerrra doesn’t specifically disclose; however Pourfallah discloses:
providing a mobile software application having a user interface generator for generating a first request interface in response to the verification request, wherein the first request interface displays the selected portions of the claim data and a plurality of selectable soft buttons that requests selected information from the insured, wherein a first one of the plurality of soft buttons when actuated transmits the verification information indicating that the selected portions of the claim are accurate, and wherein a second one of the plurality of soft buttons when actuated transmits the verification information indicating that selected portions of the claim are inaccurate.
(See Pourfallah: Para [0039], [0046], [0131], 
[0041] (“may be confirmed upon the insurance carrier's verification, e.g., verifying whether the tentatively paid medical service matches with the user previously scheduled medical service”)
[0058] (“either to approve an entirety or a part of the requested insurance payment, or to reject the payment request when the received medical claim is not eligible.”)
[0294] (“A submit button icon is operated by the operator of the computing device 1485 in order to affect payment of the total charges, such initiating authorization, clearing, and settlement processes in an open system for a payment processing system as are discussed below with respect to FIGS. 25-26”)
It would have been obvious to have a similar do not submit button to indicate that a claim is inaccurate.

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Becerra as it relates to evaluating validity of insurance claims to include the above noted disclosure of Pourfallah as it relates to perform healthcare provider cost comparison.  The motivation for combining the references would have been to incentivize providers to lower healthcare costs.

Claim 11:
wherein when the first one of the plurality of soft buttons is actuated, generating a second request interface for displaying confirmation information confirming selections made by the insured and at least one second soft button such that when actuated the second request interface display additional information associated with the claim.
(See Pourfallah: Para [0272] (“This user interface function can be accomplished, for example, by use of a separate daughter windows to which each server respectively serves and receives content”); [0322] – [0324])

Claim 12:
wherein when the second one of the plurality of soft buttons is selected, generating a third request interface with the user interface generator for displaying the selected portions of the claim data including service provider information, requesting additional verification information from the insured, and displaying a plurality of third soft buttons having a first soft button for allowing when actuated the insured to confirm selection of one or more of the service providers and a second soft button for allowing when actuated the insured to indicate that one or more the service providers is inaccurate.
(See Pourfallah: Para [0324])

Claim 13:
wherein when the second soft button of the plurality of third soft buttons is actuated, generating a fourth request interface with the user interface generator for displaying message information concerning the claim and the fraud investigation and one or more fourth soft buttons that when selected displays additional information about the fraud investigation.
(See Pourfallah: Para [0262], [0263], [0367])

Claim 14:
generating a fifth user interface for displaying selected claim information and requesting reverification of the claim information.
(See Pourfallah: Para [0257], [0258])

Claim 15:
wherein when the fraud investigation is initiated, generating a fraud interface with the user interface generator for displaying selected fraud information associated with the fraud investigation, wherein the fraud information includes a plurality of steps and the fraud interface displays the selected steps of the fraud investigation that have been completed.
(See Pourfallah: Para [0262], [0263], [0367)

Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 
101
Applicant argues that abstract idea identified by the Office is not similar to cases that have been identified related to certain methods of organizing human activity.  
An insured person files health claims with the insurer as reimbursement for health expenditures.  Since the insurer is the third party payor in the interaction between patient and health provider, and since healthcare claim processing is often rife with fraud (and errors) it is customary practice for the insurance provider to perform verification for fraud detections.  A request is sent to the insured to verify the accuracy of selected portions of the claims.  If the insured verifies the accuracy, then the insured profile is updated and an instruction regarding claim payment is issued.  If the insured fails to verify the accuracy, then a fraud investigation is initiated.  
Whether an insured verifies or fails to verify the accuracy of a portion of a claim – is a mental process that encompasses observation, evaluation, judgement and opinion.  It is also an example of commercial or legal interactions because reimbursing a verified claims or refusing to pay fraudulent claim is a commercial interaction; initiating a fraud investigating is a legal process.  
Applicant argues that the Cybersource, FairWarning and Electric Power cases discuss mental processes not certain methods of organizing human activity.
In response, Examiner points out that the aforementioned cases have been cited because verifying the accuracy of an insurance claim is similar to comparing intangible data as in Cybersource; detecting fraud or accuracy of claim is similar to fraud and misuse detection of FairWarning.  Examiner has cited the cases not for exact similarity with the present claims but instead to highlight the fact that claims directed to verification or fraud detection have been deemed as patent ineligible by the courts.  See also Bozeman Fin. LLC v. Fed. Reserve Bank of Atlanta, (Fed. Cir. 2020) (“[v]erifying financial documents to reduce transactional fraud is a fundamental business practice that, without more, is not eligible for patent protection.”).  
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field 
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
See Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1090 (Fed. Cir. 2019) (“The claims of the ‘999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly.”).
Similar to Trading Technologies, here the claimed steps may help improve the business process of identifying potential claim fraud it does not improve the computer or technology.  To the extent the claimed invention provides an improvement, that improvement does not affect computer capabilities but instead relates to an improvement in a claim adjudication process in which a computer is used as a tool in its ordinary capacity.  While fraud detection may improve the business of claim reimbursement by ensuring fraudulent claim checks are not mailed out, it has absolutely no effect on computers or processors.  Requesting the insured to verify a portion of the claims may improve a business process, it does not achieve an improved technological result.
Applicant also asserts that no evidence has been provided to show that well-understood, routine and conventional nature of the additional elements.
Examiner disagrees.
As noted in Prong 2 above, the only additional element(s) recited in the claims, beyond the abstract idea, are a computer system and one or more processor.  Based on Figs. 1a and 1b, and Pages 5, 12-13 of the Specification, the processor and computer system consist of entirely generic components.  Hence, Examiner notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)).  Hence, Examiner notes that the claims do not recite additional limitations to integrate the abstract idea into a practical application.  See Office Guidance, 84 Fed. Reg. at 55.
Applicant cannot reasonably contend that there is a genuine issue of material fact regarding whether the operation of the computer system recited in the claims is well-understood, routine, or conventional (WURC), where there is nothing in the Specification to indicate that the operations recited in the claim require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions of receiving and sending. 
See BSG v. BuySeasons (“If a claim’s only ‘inventive concept’ is the application of an abstract idea using conventional and well-understood techniques, the claim has not been transformed into a patent-eligible application of an abstract idea.”).
Because the Specification describes the additional elements as generic components, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques.  See MPEP § 2106.07(a)(III)(D) (explaining that a specification that describes additional elements in a manner that indicates that the additional elements are so well-known that they do not need to be described in detail to satisfy 35 U.S.C. § 112(a) can show that the elements are well understood, routine, and conventional).  Examiner thus finds that the Specification indisputably establishes that the additional elements in the claims – financial computer system and verification computer system are WURC.  Hence, the Berkheimer standard has been satisfied.  
See BSG Tech LLC v. BuySeasons, (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention's use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention 'significantly more' than that ineligible concept.”); Synopsys, Inc. v. Mentor Graphics Corp (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea.”); SAP Am., Inc. v. InvestPic (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”).
Finally, with respect to preemption, courts have consistently held that arguments about the lack of preemption risk cannot save claims that are deemed to only be directed to patent-ineligible subject matter.  “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015); see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015) (“[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract.”).  And, “where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” Ariosa, 788 F.3d at 1379.
For the above reasons, claims are patent-ineligible under § 101.
103
Applicant argues that Para [0050] of Becerra does not discuss verification of information related to a claim or programmatically accessing verification.  Applicant also takes issue with rejection of claims 3, 7, 9, 10 and 11.
In response, Examiner has clarified the obviousness rejection above to indicate more clearly which sections from Becerra and Pourfallah teach the limitations pointed out by the Applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693